DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 5 recites an “assignment application assigning a meaning based on the random number”; the supporting antecedent language in this claim limitation is not present in the specification.
Claim 6 recites an “instruction” as an option from which to select the meaning; the supporting antecedent language in this claim limitation is not present in the specification.
Claim 7 recites a “tracking application”; the supporting antecedent language in this claim limitation is not present in the specification.
Claim 8 recites “a difference between an angle of orientation of the apparatus before the spinning and after the spinning, a mapping onto a fixed interval one of the forgoing” ; the supporting antecedent language in this claim limitation is not present in the specification.	Claim 9 recites “a meaning application providing a sensible output understandable to a human based on the parameter”; the supporting antecedent language in this claim limitation is not present in the specification.
Claim 10 recites “the sensible output is a controller of a decision”; the supporting antecedent language in this claim limitation is not present in the specification.
The limitations of independent claim 20, which also contains limitations not present in the specification, recites similar limitations to those in claims 1-10. The specification is thus correctable by correcting the limitations listed above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the spinning" in line 7 of the claim. It is unclear if this “spinning” refers to the spinning of the spinner in line 2, the apparatus in line 4, neither, or both. For the purposes of prior art examination, Examiner has interpreted “the spinning” in claim 4 to refer to the “spinning” of the apparatus in line 4. (Examiner assumes that both the spinner and the apparatus are spinning at the same time. The spinner, however, is part of the apparatus.)
Regarding claim 1, the phrase "capable of" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Assuming that claim 5 is a dependent claim of claim 1 (see the 112(d) rejection below), dependent claims 2-10 recite similar limitations and are thus rejected for the same reasons. 

Claim 2 recites the limitation “the spinning condition” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Assuming that claim 5 is a dependent claim of claim 1 (see the 112(d) rejection below), dependent claims 3-10 recite similar limitations and are thus rejected for the same reasons. 

Claim 4 recites the limitation "a random number" in lines 1-2 of the claim. It is unclear if this “random number” is the same random number as in claim 1. For the purposes of prior art examination, Examiner has interpreted the “random number” in claim 4 to refer to the “random number” in claim 1.
Claim 4 recites the limitation “a physical event of spinning” in line 2 of the claim. It is unclear if this “spinning” refers to the same spinning as the “spinning” in line 4 of claim 1 or a separate physical event. For the purposes of prior art examination, Examiner has interpreted “a physical event of spinning” to refer to the “spinning” of the apparatus in line 4 of claim 1.
Assuming that claim 5 is a dependent claim of claim 4 (see the 112(d) rejection below), dependent claims 5-10 recite similar limitations and are thus rejected for the same reasons. 

Claim 9 recites the limitation “a sensible output understandable to a human” in line 2 of the claim. The phrase “understandable to a human” is a relative term that fails to define the metes and bounds of the claim, as what is “understandable” to a human is indefinite and varies over time.  
Dependent claim 10 recites similar limitations and is thus rejected for the same reasons.

Claim 11 recites the limitation "the rotation" in line 11 of the claim. It is unclear if this “rotation” refers to the rotation of the housing in line 4, the apparatus in line 10, neither, or both. For the purposes of prior art examination, Examiner has interpreted “the rotation” in line 11 to refer to the “rotation” of the apparatus in line 10.
Regarding claim 11, the phrase "capable of" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Dependent claims 12-19 recite similar limitations and are thus rejected for the same reasons.

Claim 13 recites the limitation "the supporting surface" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art examination, Examiner has interpreted “the supporting surface” to refer to the “rigid surface” in line 8 of claim 11.
Dependent claims 14-16 recite similar limitations and are thus rejected for the same reasons.

Claim 20 recites the limitation "the spinning" in line 12 of the claim. It is unclear if this “spinning” refers to the spinning in line 2, in line 5, in line 10, all of the above, or none of the above. For the purposes of prior art examination, Examiner has treated “the spinning” in line 12 similarly to other recitations of spinning capabilities in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the “method of claim 5.” It is impossible for a claim to be dependent on itself. For the purposes of prior art examination, Examiner has interpreted claim 5 to be dependent on claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (DE 102013015904 A1).

Regarding claim 1, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
A method for generating a random number, the method comprising: 
providing a spinner capable of contacting a surface, spinning thereupon, and supporting a mass thereabove; (in Fig. 1, spinner = projecting area 110 of rotating device 104; the projecting area 110 is stated to be below the center of gravity 106 of the mobile electronic device 102; pg. 3: “The summit 110 of the part-spherical area is located below the center of gravity 106 , This can ensure that the mobile phone 102 can be safely rotated by a user and the rotation can be sustained for a sufficient amount of time without the edges of the mobile phone touching the object on which the tip is located 110 the rotating device 104 when turning the mobile phone 102 located.”)
providing, as the mass, an apparatus capable of spinning for an unpredictable time on the surface, supported by the spinner (Fig. 1: The mobile electronic device 102 is capable of spinning for an unpredictable amount of time on the surface when being spun on the projecting area 110; pg. 3: “The summit 110 of the part-spherical area is located below the center of gravity 106 , This can ensure that the mobile phone 102 can be safely rotated by a user and the rotation can be sustained for a sufficient amount of time without the edges of the mobile phone touching the object on which the tip is located 110 the rotating device 104 when turning the mobile phone 102 located.”); 
providing a processor in the apparatus, operably connected to a non-transitory, computer-readable memory and programmable to read therefrom and execute an application capable of detecting a measurement reflecting the spinning (Fig 1: The processing device 114 on the mobile phone 102 is designed to execute a computer program product that generates a pseudorandom number based on data collected by a sensor 112 (see paragraph starting on line 3 of pg. 4); pg. 3: “As soon as the mobile phone 102 begins to turn, the sensor detects 112 the rotation and outputs the resulting signals to the processing device 114 further.” Pg. 2: “The invention also relates to a computer program product with code segments which, when loaded into a memory and executed by a processor, execute the previously described method”); and 
generating, by the processor a random number based on the measurement (pg. 3: “The processing device 114 counts the number of spins and checks if the Rotational speed has fallen below a predetermined threshold or has come to a standstill. Once the rotational speed has fallen below a predetermined threshold or has come to a standstill, the processing means outputs the number of rotations as a pseudorandom number on the display device 116 out.”)

Regarding claim 2, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The method of claim 1, comprising detecting at least one of degrees, angular arc minutes, angular arc seconds, radians, revolutions, time in seconds, and time in subdivisions of seconds corresponding to a duration of the spinning condition (revolutions and rotational speed (which requires measurements of angular distance over time) are measured by the sensor 112 and sent to the processing device 114; pg. 3: “The processing device 114 counts the number of spins and checks if the Rotational speed has fallen below a predetermined threshold or has come to a standstill.”).  

Regarding claim 3, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The method of claim 2, comprising detecting a direction of orientation of the apparatus upon cessation of the spinning (As stated in the 102 analysis for claim 2, Gross counts the number of revolutions. In order to count the number of revolutions, the application must keep track of the orientation of the device. Gross teaches tracking the number of revolutions up until the cessation of rotational movement i.e., when the device has come to a standstill. Thus, Gross “detect[s] a direction of orientation of the apparatus upon cessation of the spinning.” Additionally, one of the embodiments of the associated game, a virtual bottle spinner, “rotates with the mobile terminal. As a result, the so-called "bottle turning" can be simulated.” (pg. 4), providing further evidence that the direction orientation is tracked by the tracking application.).  

Regarding claim 4, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The method of claim 3, comprising outputting a value of the measurement as a random number reflecting a physical event of spinning (Gross teaches outputting the number of spins, which is equivalent to outputting “a value of the measurement as a random number reflecting a physical event of spinning”).  

Regarding claim 5, in light of the 35 U.S.C. 112(b) and 35 U.S.C. 112(d) interpretations above, Gross teaches:
The method of claim 5, comprising executing, by the processor, an assignment application assigning a meaning based on the random number (The following description on pg. 4 teaches an assignment application (= the application that is implementing the wheel of fortune on the mobile electronic device) assigning a meaning (= at least two freely selectable decision options) based on the random number: “Furthermore, the invention can implement a wheel of fortune. At least two freely selectable decision options can be entered into a mask, for example different drinks, different clothes, digits. After each entry, it is queried whether further entries are to be made for the decision. If not desired, the registration process is completed and all entries are on the outer circle edge. Following this, the mobile electronic device can be rotated by the user, as previously described, either the pointer or the circle edge rotates until the mobile electronic device has reduced its rotational speed or has come to a standstill.”).

Regarding claim 6, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The method of claim 5, wherein the meaning is selected from a selection of a person, a selection of one of a plurality of pre-determined answers to a question, selection of a lesser number corresponding to a range within which the random number falls, a direction, and an instruction selected based on the random number (the paragraph quoted while mapping claim 5 assigns the meaning to “at least two freely selectable decision options” that are equivalent to “one of a plurality of pre-determined answers to a question” by the time the meaning is assigned based on the random number).

Regarding claim 7, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The method of claim 6, comprising launching a tracking application on the processor capable of measuring a parameter characterizing the spinning. (Pg. 2 states the following: “The invention also relates to a method for determining a pseudorandom value comprising moving a mobile electronic device, determining position information of the mobile electronic device by means of a sensor of the mobile electronic device, and outputting the pseudorandom value depending on the position information as soon as possible a predetermined condition is met.” It is also stated on pg. 2 that “The invention also relates to a computer program product with code segments which, when loaded into a memory and executed by a processor, execute the previously described method.” Finally, pg. 3 of Gross teaches using processing device 114 to execute “the previously described computer program product.” Overall, Gross teaches launching a tracking application on the processor (the application is being run on the device, indicating that it has been launched) capable of measuring a parameter characterizing the spinning (Gross teaches a “computer program product” that uses sensor data that is collected by spinning the mobile device to determine the position information of a mobile device).)  

Regarding claim 8, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The method of claim 7, wherein the parameter is selected from a duration of time, a total included angle of rotation, a difference between an angle of orientation of the apparatus before the spinning and after the spinning, a mapping onto a fixed interval one of the forgoing, and a calculation based on a combination of two or more thereof. (Pg. 2 states the following: “The invention also relates to a method for determining a pseudorandom value comprising moving a mobile electronic device, determining position information of the mobile electronic device by means of a sensor of the mobile electronic device, and outputting the pseudorandom value depending on the position information as soon as possible a predetermined condition is met. The pseudorandom value may be a number, a direction indicator, or the like. Moving the electronic device may include rotating the electronic device. The predetermined condition may include that the temporal change of the position information has fallen below a predetermined value, the temporal change of the position information has increased above a predetermined value, the temporal change of the position information is a predetermined value, a pseudorandom time interval has expired, and / or a predetermined time interval has expired. The position information may include a speed, such as a rotational speed. The predetermined one Condition may be satisfied when the rotational speed of the mobile electronic terminal falls below a predetermined value or is zero. The position information may also include a change, such as the time derivative, a position, such as an angular velocity.” Here, Gross teaches using measured parameters such as time (= duration of time), number of revolutions (= total included angle of rotation to characterize the spinning, as counting the number of spins involves keeping track of the total rotational movement of the device), current orientation (= difference between orientation angles, as counting the number of spins involves tracking the current angle of the device relative to the original orientation), the total number of spins given a specific period of time (= mapping onto a fixed interval one of the forgoing), and “temporal change of the position information” (= calculation based on a combination of two or more thereof).)

Regarding claim 9, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The method of claim 8, comprising providing to the CPU and executing thereon a meaning application providing a sensible output understandable to a human based on the parameter (the paragraph quoted in the analysis for claim 5 teaches a meaning application (= the application that is implementing the wheel of fortune on the mobile electronic device) assigning a sensible output understandable to a human (= the fortune-telling options) based on the parameter (= pseudorandom number generated based on measured parameter upon fulfilling a predetermined condition)).  

Regarding claim 10, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches the following:
The method of claim 9, wherein the sensible output is a controller of a decision. (On pg. 4, Gross describes the wheel of fortune as providing “decision options”: “At least two freely selectable decision options can be entered into a mask”.)  

Regarding claim 11, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
An apparatus comprising: 
a device comprising a central processing unit (CPU), a computer readable, non-transitory, memory device operably connected thereto (pg. 2 states the following: “The invention also relates to a computer program product with code segments which, when loaded into a memory and executed by a processor, execute the previously described method.” Additionally, said computer program product are on a mobile electronic device (pg. 4: “The processing device 114 executes the previously described computer program product.”)), 
and a housing containing both and capable of rotation in a plane parallel to a plane of maximum moment of inertia of the apparatus (pg. 3: “The mobile phone 102 comprises a housing, on the back of the rotating device according to the invention 104 is arranged.”); 
a post, functional as a pivot, located near a center of mass of the apparatus (in Fig. 1, post that is functional as a pivot = projecting area 110 of rotating device 104; the projecting area 110 is stated to be below the center of gravity 106 of the mobile electronic device 102, and is clearly depicted to be near the center of mass in Figs. 1 and 2), being secured to the housing and shaped to reduce a moment arm of friction acting on the device when positioned on a rigid surface (in Fig. 1, the projecting area 110 is clearly secured to the housing of the phone 102; additionally, Gross teaches on pg. 3 that the projecting area is part-spherical and is clearly designed to be easily spinnable, i.e., “reduce a moment arm of friction acting on the device”: “The summit 110 of the part-spherical area is located below the center of gravity 106 , This can ensure that the mobile phone 102 can be safely rotated by a user and the rotation can be sustained for a sufficient amount of time without the edges of the mobile phone touching the object on which the tip is located 110 the rotating device 104 when turning the mobile phone 102 located.”); 
the memory device containing a second executable programmable into the CPU to effectuate an output as a function of the random number (claim 14 of Gross claims the following (pg. 5): “Game device ( 102 ) according to claim 13, characterized in that the game machine is at least one of the following: - an electronic cube; - an electronic wheel of fortune; and / or - an electronic roulette device”. Gross thus teaches generating an output based on the random number, e.g., the electronic cube output); and 
the memory device containing a first executable loadable into the CPU and capable of programming the CPU to track rotation of the apparatus about the post and to output a random number based on the rotation” (pg. 4: “9 shows a second game machine, which is designed as an electronic cube. The user can use the mobile phone 102 rotate, with the rotation through the sensor 112 is detected and by the processing device 114 is evaluated. Once the predetermined condition is met, a cube icon will appear on the display 116 displayed. The second game device after 9 has determined as pseudo-random number 5, which is displayed on the cube symbol.” It is clear from these sentences that the mobile device is capable of “track[ing] rotation of the apparatus about the post and [outputting] a random number based on the rotation.”)

Regarding claim 12, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The apparatus of claim 11, comprising a fastener capable of securing the post to the housing (pg. 3: “The rotating device 104 includes a fastener 108 , by means of which the rotating device 104 mobile phone 102 is arranged”).  

Regarding claim 13, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The apparatus of claim 12, wherein the post is shaped to present a rounded surface in contact with the supporting surface (it is clear in Fig. 1 that the projecting area 110 is rounded and designed to contact the surface that the device is spun on).  

Regarding claim 14, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The apparatus of claim 13, wherein the rounded surface is a portion of a sphere (it is clear in Fig. 1 that the projecting area 110 is a portion of a sphere).  

Regarding claim 15, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The apparatus of claim 13, wherein the post comprises a standoff spacing the rounded surface away from the housing (standoff spacing the rounded surface away from the housing = elevation below the part-spherical area; Figure 4 depicts spherical post varieties, including elevated varieties 4c and 4d; pg. 3: “4a to 4d show a part-spherical projecting area. 4a shows a plan view of the part-spherical protruding portion. 4b shows a sectional view through the part-spherical area. 4c shows a sectional view through the part-spherical area, wherein there is an elevation below the part-spherical area. 4d shows a part spherical area, which is arranged on a shell of a mobile phone.”).  

Regarding claim 16, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The apparatus of claim 13, wherein the housing comprises a flat surface against which the post is secured (it is clear that Fig. 1’s mobile device 102’s housing comprises a flat surface against which the rotating device 204 is secured).  

Regarding claim 17, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The apparatus of claim 11, wherein the housing contains telephonic capability (pg. 3: “The mobile phone 102 comprises a housing, on the back of the rotating device according to the invention 104 is arranged”; it is clear from this quote that the housing contains telephonic capability).  

Regarding claim 18, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches:
The apparatus of claim 17 wherein the apparatus includes a mobile telephone (Gross teaches on pg. 3 that Fig. 1’s 102 is a mobile phone).  

Regarding claim 20, in light of the 35 U.S.C. 112(b) interpretation above, Gross teaches the following:
	A method comprising: 
providing a spinner capable of contacting a surface, spinning thereupon, and supporting a mass thereabove (in Fig. 1, spinner = projecting area 110 of rotating device 104; the projecting area 110 is stated to be below the center of gravity 106 of the mobile electronic device 102; see the 102 analysis for the equivalent claim language in claim 1 for pg. 3 quote), the mass including a non-transitory, computer-readable memory and a processor, operably connected to store and execute, respectfully, an application capable of detecting a measurement reflecting spinning of the mass for an unpredictable time on the surface (Fig. 1: The mobile electronic device 102 is capable of spinning for an unpredictable amount of time on the surface when being spun on the projecting area 110, and the processing device 114 on the mobile phone 102 is designed to execute a computer program product that generates a pseudorandom number based on data collected by a sensor 112 (see paragraph starting on line 3 of pg. 4); see the second and third sets of parentheses in claim 1’s 102 analysis for relevant quotes); 
executing on the processor a meaning application capable of making a decision based on a random number the paragraph quoted in the analysis for claim 5 teaches a meaning application (= the application that is implementing the wheel of fortune on the mobile electronic device) assigning a sensible output understandable to a human (= the fortune-telling options) based on the parameter (= pseudorandom number generated based on measured parameter upon fulfilling a predetermined condition); said “meaning application” is capable of making a decision (= “freely selectable decision options”)); 
executing on the processor a tracking application capable of detecting a duration of spinning of the mass by measuring at least one of degrees, arc minutes, arc seconds, radians, revolutions, time in seconds, time in subdivisions of seconds corresponding to the duration, and a direction of orientation of the apparatus upon cessation of the spinning (revolutions and rotational speed (which requires measurements of angular distance over time) are measured by the sensor 112 and sent to the processing device 114. In order to count the number of revolutions, the application must keep track of the orientation of the device. Gross teaches tracking the number of revolutions up until the cessation of rotational movement i.e., when the device has come to a standstill. Thus, Gross “detect[s] a direction of orientation of the apparatus upon cessation of the spinning.” Additionally, one of the embodiments of the associated game, a virtual bottle spinner, “rotates with the mobile terminal. As a result, the so-called "bottle turning" can be simulated.” (pg. 4), providing further evidence that the direction orientation is tracked by the tracking application); spinning the mass on the spinner (on pg. 5, Gross teaches the following: “Method for determining a pseudorandom value comprising the following steps: - moving a mobile electronic device ( 102 )”, wherein “the movement of the electronic device ( 102 ) comprises rotating the electronic device.”); 
measuring a parameter characterizing the spinning and selected from a duration of time, a total included angle of rotation, a difference between an angle of orientation of the apparatus before the spinning and after the spinning, a mapping onto a fixed interval one of the forgoing, and a calculation based on a combination of two or more thereof (Gross teaches launching a tracking application on the processor (the application is being run on the device, indicating that it has been launched) capable of measuring a parameter characterizing the spinning (Gross teaches a “computer program product” that uses sensor data that is collected by spinning the mobile device to determine the position information of a mobile device). Gross also teaches using measured parameters such as time (= duration of time), number of revolutions (= total included angle of rotation to characterize the spinning, as counting the number of spins involves keeping track of the total rotational movement of the device), current orientation (= difference between orientation angles, as counting the number of spins involves tracking the current angle of the device relative to the original orientation), the total number of spins given a specific period of time (= mapping onto a fixed interval one of the forgoing), and “temporal change of the position information” (= calculation based on a combination of two or more thereof). See the 102 analysis for claims 7 and 8 for the relevant quotes); 
outputting a random number based on the parameter (Gross teaches outputting the number of spins, which is equivalent to outputting “a random number based on” the “total included angle of rotation”); and 
executing, by the processor, an assignment application assigning a meaning based on the random number, wherein the meaning is selected from a selection of a person, a selection of one of a plurality of pre-determined answers to a question, selection of a lesser number corresponding to a range within which the random number falls, a direction, and an instruction selected based on the random number (Gross teaches an assignment application (= the application that is implementing the wheel of fortune on the mobile electronic device) assigning a meaning (= at least two freely selectable decision options) based on the random number that is selected from, among other options, “freely selectable decision options” that are equivalent to “one of a plurality of pre-determined answers to a question” by the time the meaning is assigned based on the random number; see the 102 analysis for claim 6 for the relevant quote).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (DE 102013015904 A1) and in view of Fuller (Justin Fuller and Brett Shea, "After selling 100 million units, we redesigned our package. Here's why.", 18 March 2019, retrieved from Thinking in Circles on Medium.).
	In light of the 35 U.S.C. 112(b) interpretation above, Gross fails to teach further “comprising a kit containing the post separate from the housing and instructions for mounting the post to the housing”. 
	However, Fuller teaches packaging (= kit) that contains a post-shaped device designed to be attached to a mobile device that contains instructions to mount the post-shaped device to the mobile device (see images of packaging before and after the rebrand on pg. 3-4).   
	Gross is considered to be analogous art to the claimed invention because it is in the same field of random number generation on mobile devices using a spinner, while Fuller is considered analogous art to the claimed invention because it is in the same field of endeavor of external add-ons designed to improve and/or increase the functionality of mobile devices as well as solving the pertinent problem of device packaging. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have incorporated packaging for the rotating device in Gross that included instructions for installation, as doing so would be equivalent to applying a known technique to a known device (method or product) ready for improvement to yield predictable results (see MPEP § 2143(I)(d)). 
Gross’s rotating device, designed to be fastened to a mobile device near the mobile device’s center of gravity, is a base device ready for improvement, i.e., to be packaged with instructions. The packaging in Fuller is equivalent to a known technique that is applicable to Gross’s rotating device. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to package the rotating device with instructions on how to install the rotating device, as doing so would predictably allow customers to understand how to install and use Gross’s rotating device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 20140073391 A1) teaches a mobile device application that receives rotation data, calculates the rotation angle, and adds the rotation angle to determine an alignment direction of a virtual spin wheel that simulates a Wheel of Fortune game.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN D LEDYNH whose telephone number is (571)272-6368. The examiner can normally be reached Mon-Thurs from 9 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JYOTI MEHTA can be reached on (571)272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.D.L./Examiner, Art Unit 2182                                                                                                                                                                                                        
/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182